Day, J.,
dissenting. — I am unable to concur in the foregoing opinion. In my view the opinion prepared by me upon the former hearing, and concurred in then by a majority of the court, expresses the correct doctrine of this case. I cannot express my views better than to reproduce here that opinion, which, omitting the facts, which are correctly stated in the majority opinion, is as follows:
“I. The only question involved is, whether Frances O. Morse is estopped to allege ownership in herself of the title to the land in controversy, as against the plaintiff. The best definition of an estoppel in pais which we have been able to find in an adjudicated case is that contained in Brown v. Brown, 35 N. Y., 519 (541). In that case it is said: ‘To establish an estoppel in pais it must be shown: First, that the person sought to be estopped has made an admission or done an act with the intention of influencing the conduct of another, or that he had reason to believe would influence his conduct, inconsistent with the evidence he proposed to give or *388the title he proposed to set up; second, that the other party has acted upon, or been influenced by, such act or declaration; third, that the party -will be prejudiced by allowing the truth of the admission to be disproved.’
“The act or admission constituting an estoppel may arise from passive as well as from active conduct. In Grigg v. Wells, 10 Ad. and E., 90, Lord Denman, Ch. J., said: ‘A party who negligently or culpably stands by' and allows another to contract on the faith and understanding of a fact which he can contradict, cannot afterward dispute that fact in the action against the person whom he has himself assisted in deceiving.’ In Moran v. Belknap, 2 Johnson, 573 (588), it is said: ‘Where a man who has a title, and knows of it, stands by and either encourages or does not forbid the purchase, he, and all claiming under him, shall be bound by such purchase. It is very justly and forcibly observed by a writer on this subject (Roberts on Frauds, 130) that there is a negative fraud in imposing a false apprehension on another by silence, where silence is treacherously expressive. In equity, therefore, wheré a man has been silent, when in conscience he ought to have spoken, he shall be debarred from speaking when conscience requires him to be silent.’ The same principle is recognized in many other cases, cited in Bigelow on Estoppel, 1st Ed., p. 500 et seq. In this case a conveyance of the property in question to J. W. Morse was permitted to remain of record, silently, but effectively, proclaiming to all the world that J. W. Morse was the owner of the property. It must have been supposed that the conduct of third persons would be influenced by this declaration of record, for the records of conveyances are resorted to for the purpose of determining the ownership of real estate. It is argued by appellee that the agent of plaintiff might have learned the truth by inquiry of J. W. Morse as to the ownership of this property. But he was under no obligation to make such inquiry; there was nothing to suggest or stimulate such inquiry. J. W. Morse was the legal owner, as shown by the record, and upon that *389he had a right to rely. If Frances C. Morse had known that a deed was upon record conveying this property to her husband, and had permitted it to remain there, proclaiming a falsehood to the world, there could be no question that she would be estopped to insist upon the truth against a person misled to his prejudice by the falsehood. The difficulty of applying the doctrine of estoppel to the defendant Frances C. Morse grows out of the fact that she did not know, that the property was deeded to her husband. But the evidence shows that she had surrendered the entire management and control of her property to her husband. He was her general agent for the purpose of managing her property. He did not take the deed to himself for the purpose of defrauding his wife, and did not, in that regard, act outside of the general scope of the powers conferred upon him. The deed was made by Nutt to him by mistake. The agent knew this when the deed was procured from the recorder’s office. It was his duty, then, to communicate that fact to his principal. For his neglect or omission to do so the party who reposed confidence in him, and entrusted him with the powers and duties of an agent, should suffer rather than an innocent third person.
“It is a familiar principle of equity that if one of two innocent parties must suffer, he through whose agency the loss occurred must sustain it. Besides, in this ease the husband was the general agent of the wife in the management of the property. In .the transaction of the business connected with this sale he acquired knowledge that the deed had been made to him, and not to his principal. The knowledge of the agent thus acquired is the knowledge of the principal. Warburton v. Lauman, 2 G. Greene, 420; Jones v. Bamford, 21 Iowa, 217; Allen v. McCalla, 25 Iowa, 464; Sage v. McLaughlin, 34 Wis., 555. There is nothing peculiar in the doctrine of estoppel which requires that the conduct creating the estoppel must be that individually of the party sought to be affected by it. The principle applies here equally as elsewhere, qui facit per aliumfacit per se. The cases are very numerous where par*390ties have been estopped by the declarations and conduct of their agents. See Sage v. McLaughlin, 34 Wis., 550 (555); Plumb v. Cattaraugus County Mutual Ins. Co., 18 N. Y., 392. It would, indeed, be a strange doctrine if a party could entirely surrender the active control and management of his property to an agent, remain personally ignorant of everything respecting it, and thus escape, solely upon the ground of ignorance, all application of the doctrine of estoppel. See Kerr on Fraud and Mistake, pp. 136 and 137, and cases cited. The determination in this case is not inconsistent with White v. Morgan, 42 Iowa, 113; and Morris v. Sargent, 18 Iowa, 90 (99). In this case, in view of the general agency of the defendant’s husband, and the entire surrender to him of the management and control of the wife’s property, his knowledge becomes hers, and by such knowledge she is affected.
“II. That the plaintiff acted upon and was influenced by the declaration of record that J. W. Morse owned the property in controversy is fully shown by the testimony. The plaintiff, relying upon the responsibility of J. W. Morse, was induced to waive the taking of a chattel mortgage upon the hotel furniture, and to accept a note with Morse as surety.
“III. That plaintiff will be prejudiced by allowing the truth to be proved is equally well established by the testimony. Seoville has no property. Morse is insolvent. If Frances C. Morse is permitted to establish her ownership of this property, plaintiff must lose his debt. ”
The foregoing is the opinion filed upon the first hearing of this ease. I am still constrained to believe that it announces a correct conclusion under the facts involved. It will be seen that it bases the decision upon the doctrine of estoppel, to which the majority opinion now makes no allusion, and which it passes “without impugning or in any manner adhering to. ” I have' no fault to find with the general doctrine announced in the majority opinion. That a debtor may by a conveyance absolute of his property, where no lien has attached, prefer a creditor, is an elementary doctrine. But this principle, in *391my opinion, has • no application to the present case. The relation of debtor and creditor did not exist between J. W. Morse and his wife. He was simply her general agent, holding title to her property. The case of Doyle v. McGuire, 38 Iowa, 410, said in the majority opinion to be decisive of this case, is, in my opinion, not at all applicable. The title to the property in controversy in that case was not in McGuire, but in one Thompson, when Doyle recovered judgment against McGuire. It does not appear that credit was extended upon the faith of McGuire’s ownership of the property, nor that, at the time credit was given, it was supposed that McGuire owned the property. No fact is shown to exist to bring the case within the principle which, in my opinion, this ease involves. Referring to the case of White v. Morgan, 42 Iowa, 113, the majority opinion says that to make that, ease an authority in this, the plaintiff should have obtained judgment and a lien on the property before I. W. Morse parted with the title. The distinction here sought to be introduced is, to my mind, without foundation in principle. The general doctrine recognized in the case of White v. Morgan is that when an owner of property holds another out as the owner, or as having full power of disposition of it, and credit is obtained as the real owner, the property may be applied to the satisfaction of a debt contracted upon the faith of such ownership. In my opinion that case is, in principle, decisive of this. I think the judgment of the court below should be reversed, but the majority say it shall be
Affirmed.